KRUEGER, Judge.
The offense is selling whiskey in a dry area. The punishment assessed is a fine of one thousand dollars and imprisonment in the county jail for a period of twelve months.
The state’s evidence, briefly stated, shows that Nacogdoches County is a dry area; that on the 30th day of September, 1948, about 8 or 8:30 p. m., Willie Haynes, Jr., went to the home of appellant for the purpose of purchasing some whiskey. Appellant didn’t have any whiskey at his house, but told Willie to go across the road where he would find a pint at the root of a tree. Willie handed appellant a ten dollar bill and appellant gave him back six, a five and a one dollar bill, in change. Willie went across the road and at the root of the designated tree found a pint of “Seven Seagrams” whiskey. A short time thereafter some officers stopped Willie in his car, questioned him, searched his car, and found the pint of whiskey in question.
Appellant took the witness stand, denied the transaction in toto, and said that at the time in question he was not in Nacogdoches County but in the town of Henrietta, several hundred miles from the scene of the alleged offense. It will be noted that this raised an issue of fact which the'jury decided adversely to him.
*468The court gave appellant’s special requested charge on the law of alibi, his only defense.
Appellant next contends that the verdict of the jury is too indefinite and uncertain. The verdict reads as follows: “We, the jury, find the defendant guilty, and assess his punishment at a fine of $________or by________months imprisonment in the County Jail, or by fine of $1,000.00 and 12 months in jail.” The verdict of a jury should receive a liberal rather than a strict construction. If the intention of the jury can be ascertained from the verdict itself or in connection with the court’s charge, it will be sufficient. We believe that in the instant case the intention of the jury, as reflected by their verdict, was to find him guilty of the offense for which he was on trial and they assessed his punishment at a fine of $1,000 and twelve months in the county jail. It occurs to us that it is not subject to any other reasonable construction. See Art. 686, Vernon’s Ann. C. C. P., and authorities there cited under Notes 1 and 2.
We do not think that the trial court erred in overruling appellant’s motion for a new trial based on the ground that the state’s main witness had made an affidavit to the effect that he was mistaken in identifying appellant as the person who sold him the whiskey on the night in question, since the same witness subsequently made an affidavit to the effect that on the trial he testified to the truth; that he was not mistaken in identifying appellant as the person who sold him the whiskey. The court, with the two affidavits before him and no other evidence, was justified in overruling the motion.
From what we have said it follows that the judgment of the trial court should be affirmed and it is so ordered.
Opinion approved by the Court.